Judgment of the Supreme Court, New York County (Edward McLaughlin, J.), rendered February 17, 1988, convicting defendant upon her guilty plea of conspiracy in the second degree, and sentencing her to an indeterminate term of imprisonment of one to three years, unanimously affirmed. The matter is remitted for further proceedings pursuant to CPL 460.50 (5).
Based upon the hearing court’s findings of fact and determination of credibility, which we adopt (People v Anderson, 165 AD2d 671), defendant’s motion to suppress was properly denied. The arresting officer’s fear that defendant and her companions would destroy the contraband was reasonable. The contraband was within easy reach of defendant and her companions (cf., People v Knapp, 52 NY2d 689, 696-697), and the arresting officer entered the apartment where the contraband was stored at a time when it appeared that co-defendant Jose Rodriguez, the main target of the investigation, was eluding the officers who had set out to arrest him. Even if the officers could have devised a better plan to arrest the co-defendant, the officers’ lack of foresight made the urgency no less a reality. (See, People v Vaccaro, 39 NY2d 468, 473.) Moreover, the fact that the co-defendant did not escape does not mean that the circumstances, as the arresting officer found them, were not exigent. Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.